258 S.W.3d 469 (2008)
Sally HOUSE and Richard House, Appellants,
v.
ASSOCIATES IN WOMEN'S HEALTHCARE, LLC and Mary Grimm, Respondents.
No. ED 89994.
Missouri Court of Appeals, Eastern District, Division Three.
June 3, 2008.
Application for Transfer to Supreme Court Denied July 28, 2008.
Genevieve Nichols, St. Louis, MO, for Appellant.
Kevin F. O'Malley, Mary L. Reitz, Mandy J. Hobson, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Sally and Richard House ("Plaintiffs") appeal the judgment entered upon a jury verdict in favor of Associates in Women's Healthcare, LLC and Mary Grimm, M.D. on their claims of negligence resulting from an injury Sally sustained during medical treatment. We find that the trial court did not err in refusing to permit Plaintiffs to submit the issue of comparative fault to the jury at the conclusion of trial.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).